LAGOA, J.
The State of Florida petitions this Court for the issuance of a writ of certiorari quashing the trial court’s order denying the State’s motion to place the Respondent, Aaron Maldonado, into custody. Because the trial court has not rendered a written order, we dismiss this petition for lack of certiorari jurisdiction. See Burns v. State, 906 So.2d 351, 351 (Fla. 3d DCA 2005) (“[S]ince the trial court has not rendered an order regarding the defendant’s bond, and in fact has not modified the defendant’s pretrial release, we conclude that the certiorari jurisdiction of this court has not been invoked.”); see also Owens v. State, 579 So.2d 311, 312 (Fla. 1st DCA 1991) (district court of appeal did not have jurisdiction absent signed, written order by trial court and transcript could not substitute for written order); Fla. Citrus Comm’n v. Griffin, 249 So.2d 42, 43 (Fla. 2d DCA 1971) (even if order on appeal was dictated into the record, but the trial judge did not render a written order, the appeal must be dismissed for lack of jurisdiction).
Petition dismissed.